IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

JUAN R. MARTINEZ,                        NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
         Appellant,                      DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-5635

DEPARTMENT OF
CORRECTIONS,

         Appellee.

_____________________________/

Opinion filed March 9, 2015.

An appeal from an order of the Circuit Court for Leon County.
George S. Reynolds, III, Judge.

Juan R. Martinez, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

         Because no final order has been rendered by the lower tribunal, the appeal is

premature.      Accordingly, the appeal is dismissed.      The dismissal is without

prejudice to appellant to seek review after the court renders a final, appealable

order.

LEWIS, C. J., BENTON and THOMAS, JJ., CONCUR.